Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s Preliminary Amendment filed on 18 November 2020. Claims 1-15 have been canceled. Claims 16-30 have been added. Claims 16-30 remain pending. 


Information Disclosure Statement
4.	The Information Disclosure Statement respectfully submitted on 18 November 2020 has been considered by the Examiner.

Claim Objections
5.	Claims 16 and 28 are objected to because of the following informalities:  “Near Filed Communication” appears to be misspelled. The claims should be amended to recite “Near Field Communication”.  Appropriate correction is required.
6.	Claims 27 and 29 are objected to because of the following informalities:  Claims 27 and 29 recites an inactive non-transitory computer-readable medium and an inactive apparatus which does not actively perform the steps of executing any instructions on a computer, processor, or a programmable hardware component. Claims 27 and 29 appear to be merely “short cut” independent claims which does further limit the claims and should be fully written out in an independent format and recite the necessary components of a non-transitory computer-readable medium and a system claim comprising the apparatus similar to independent claims 16 and 28.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 25-26, the phrase "realized by means of" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18 and 20-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulkarni (Pub No. 2014/0228801).
Applicant has provided evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity as NXP B.V. not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement in effect not later than the effective filing date of the claimed invention. However, although reference Pub No. 2014/0228001 has been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).	
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).
Referring to the rejection of claim 16, Kulkarni discloses a method for enabling/disabling at least one Near Filed Communication, NFC, function of a mobile device having an NFC control system and a Secure Element, SE, system, the method comprising: (See Kulkarni, Abstract) 
associating the at least one NFC function to be enabled/disabled with a corresponding secure application installed in the SE system; (See Kulkarni, Fig. 1, para. 0065)
I. Please note that in this example, an application authorization installed in the SE system is disclosed within an Android mobile device is disclosed wherein applications request access to the NFC service/Secure Element (SE).
checking whether the secure application complies with a predefined secure condition; (See Kulkarni, Fig. 1, para. 0065)
II. Please note that in this example, determining whether the applications are authorized to access the API. 
if the secure application complies with the predefined secure condition; (See Kulkarni, Fig. 1, para. 0065)
III. Please note that in this example, after the certificate store check to see if the application provider’s certificate is listed in the certificate store.

transmitting a notification from the secure application to the NFC control system via an interface between the SE system and the NFC control system; (See Kulkarni, Fig. 1, para. 0065) 
IV. Please note that in this example, the result message is sent back to the Android NFC Secure Element API.
and enabling/disabling, by the NFC control system, the at least one NFC function based on information comprised by the transmitted notification. (See Kulkarni, Fig. 1, para. 0065)
V. Please note that in this example, if the signatures are determined to be authentic, the API enables access to the mobile device’s embedded secure element, if the signatures are determined to be not authentic, the request is denied.

Referring to the rejection of claim 17, Kulkarni discloses wherein the notification comprises a secure application identifier. (See Kulkarni, para. 70, i.e. unique application identifier)
Referring to the rejection of claim 18, Kulkarni discloses wherein the notification further comprises an action information indicating what action is to be taken by the NFC control system. (See Kulkarni, para. 65)
Referring to the rejection of claim 20, Kulkarni discloses wherein the predefined secure condition further comprises activating the secure application by a trusted entity. (See Kulkarni, para. 0067-0068)
Referring to the rejection of claim 21, Kulkarni discloses wherein the predefined secure condition further comprises authenticating the secure application by a trusted entity. (See Kulkarni, para. 0069-0071)
Referring to the rejection of claim 22, Kulkarni discloses wherein the predefined secure condition comprises a previous reception of a security command by the SE system, wherein the security command has been forwarded by a trusted entity to the SE system via a secure channel. (See Kulkarni, para. 0070-0072)

Referring to the rejection of claim 23, Kulkarni discloses wherein the predefined secure condition comprises a predefined event occurring during an execution of the secure application. (See Kulkarni, para. 0070)
Referring to the rejection of claim 24, Kulkarni discloses wherein associating the at least one NFC function to be enabled/disabled with a corresponding secure application installed in the SE system comprises a dynamic mapping. (See Kulkarni, para. 0031 and 0044-0045)
Referring to the rejection of claim 25, Kulkarni discloses wherein the SE system is realized by means of an internal data processing unit being embedded in the mobile device. (See Kulkarni, para. 65)
Referring to the rejection of claim 26, Kulkarni discloses wherein the SE system is realized by means of an external data processing unit being connected to the mobile device. (See Kulkarni, para. 0016)
Referring to the rejection of claim 27, Kulkarni discloses wherein the method is implemented in a computer program stored in a non-transitory media executable by a data processor. (See Kulkarni, para. 43)
Referring to the rejection of claim 28, Kulkarni discloses a control device for enabling/disabling at least one Near Filed Communication, NFC, function of a mobile device, the control device comprising: (See Kulkarni, Abstract) 
an NFC control system; (See Kulkarni, Fig. 1, item 104, Android NFC API)
a Secure Element, SE, system, which is connected to the NFC control system via an interface; (See Kulkarni, Fig. 1, item 107, embedded secure element)
and a processor for controlling the operation of the NFC control system and/or of the SE system by: (See Kulkarni, Fig. 2, item 240, mobile device controlling application access to restrict functions in the NFC and secure element)
associating at least one NFC function to be enabled/disabled with a corresponding secure application installed in the SE system; (See Kulkarni, Fig. 1, para. 0065)
I. Please note that in this example, an application authorization installed in the SE system is disclosed within an Android mobile device is disclosed wherein applications request access to the NFC service/Secure Element (SE).
checking whether the secure application complies with a predefined secure condition; (See Kulkarni, Fig. 1, para. 0065)
II. Please note that in this example, determining whether the applications are authorized to access the API. 
 if the secure application complies with the predefined secure condition; (See Kulkarni, Fig. 1, para. 0065)
III. Please note that in this example, after the certificate store check to see if the application provider’s certificate is listed in the certificate store.
transmitting a notification from the secure application to the NFC control system via an interface between the SE system and the NFC control system; (See Kulkarni, Fig. 1, para. 0065) 
IV. Please note that in this example, the result message is sent back to the Android NFC Secure Element API.
and enabling/disabling, by the NFC control system, the at least one NFC function based on information comprised by the transmitted notification. (See Kulkarni, Fig. 1, para. 0065)
V. Please note that in this example, if the signatures are determined to be authentic, the API enables access to the mobile device’s embedded secure element, if the signatures are determined to be not authentic, the request is denied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (Pub No. 2014/0228001) in view of Alberti et al. (WO 2016/026025 A1).
The invention as described above is disclosed by Kulkarni, however, Kulkarni does not explicitly teach an access control list and a radio frequency.
Alberti et al. discloses a method and device for controlling access from the device to a card via an NFC interface.
Referring to the rejection of claim 19, (Kulkarni modified by Alberti et al.) discloses further comprising: comparing, by the NFC control system, the transmitted notification with at least a part of an access control list stored in the NFC control system; (See Alberti et al., para. 0036-0037) and recognizing, by the NFC control system, that the transmitted notification corresponds to at least a part of the access control list. (See Alberti et al., para. 0037-0039)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to combine Kulkarni’s method of controlling application access to predetermined functions of a mobile device modified with Alberti et al.’s method and device for controlling access from the mobile device to a card via an NFC interface. 
Motivation for such an implementation would enable access control provided only for mobile applications/applets executed by the Secure Element wherein the access control list is implemented as a white list of approved application signatures. (See Alberti et al., para. 0034-0037)

Referring to the rejection of claim 29, (Kulkarni modified by Alberti et al.)  discloses further comprising a Radio Frequency, RF, antenna arrangement being connected to the control device such that RF data signals can be exchanged between the NFC control system of the control device and the RF antenna arrangement. (See Alberti et al., page 4, para. 003, 0016 and para. 0049)
The rationale for combining Kulkarni in view of Alberti et al. is the same as claim 19.

Referring to the rejection of claim 30, (Kulkarni modified by Alberti et al.)  discloses further comprising an interface for connecting the mobile device to an external entity, in particular via a secure channel. (See Alberti et al., para. 0039 and 0041) 
The rationale for combining Kulkarni in view of Alberti et al. is the same as claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        August 16, 2022

/KENDALL DOLLY/Primary Examiner, Art Unit 2436